inn : h ee

STATE OF NORTH CAROLINA —=|8CTHE GENERAL COURT OF JUSTICE
ho. SUPERIOR DIVISION
COUNTY OF DURHAM Ge 29 p)n. 20 CVS 2315

mn

wa
Jey

  

DURHAM CO As 5
BOBBY S. LEACH, ov.
et

Plaintiff,

v. AMENDED COMPLAINT
(Jury Trial Demanded)
BLACKHA WK TRANSPORT, INC.,
(COMP)

Defendant.

 

NOW COMES Plaintiff, by and through his undersigned counsel, and prior to the service
of responsive pleadings, who upon information and belief amends his Complaint as a matter of
right, pursuant to Rule 15(a) of the North Carolina Rules of Civil Procedure, N.C. Gen. Stat. § LA-

1, so that it reads as follows:
INTRODUCTION

1. This action concerns Plaintiff Bobby S. Leach’s injuries caused by improperly
maintained and/or improperly set up equipment owned by Defendant Blackhawk Transport, Inc.
that was kept at Plaintiffs employer’s place of business for Defendant Blackhawk Transport,
Inc.’s benefit and as part of Defendant Blackhawk Transport, Inc.’s ordinary business activities.

2. Plaintiff Bobby S. Leach was left severely and permanently injured as a result of

this incident.

PARTIES, JURISDICTION AND VENUE

3. Plaintiff Bobby S. Leach (‘Plaintiff’) is a citizen and resident of Lillington, Harnett

County, North Carolina.

Case 1:20-cv-00990-CCE-JEP Document3 Filed 11/02/20 Page 1 of5
4. Defendant Blackhawk Transport, Inc. (“Nefendant”) is a Delaware corporation and
maintains’ its corporate headquarters at 3800 Gateway Blvd., Suile 100, Beloit, W1 53511.
Defendant maintains an agent for service of process care of Corporation Service Company, 251
Little Falls Drive, Wilmington, DE 19808, and may also be served with process on ils President
and CEO Mike Holloway at 3800 Gateway Blvd, Suite 100, Beloit, WI 53511.

5. All of the negligent actions described in this Complaint were conducted by
Defendant’s agents and employees in the course and scope of their agency and service for
Defendant, making Defendant vicariously liable for those actions under the doctrine of respondeat
superior.

6. Defendant’s agents and employees responsible for Plaintiffs injuries will be
identified in discovery and Plaintiff reserves the right to amend his pleadings to include those
individual agents and employees.

7, At all times relevant, Defendant usually did business in Durham County and
throughout the State of North Carolina.

8. Jurisdiction is proper in this honorable Court pursuant to N.C. Gen. Stat. § 7A-243.

9. Venue is proper in this honorable Court pursuant to N.C. Gen. Stat. § 1-80.

FACTUAL ALLEGATIONS

10. On February 12, 2019, Plaintiff was performing his normal work duties as a
receiving manager for his employer 'I'CG Legacy located at 141 ‘lechnology Drive, Garner, North
Carolina.

11. On the same date, Defendant owned a trailer that it negligently set up and placed on

the property of Plaintiff's employer, TCG Legacy.

Case 1:20-cv-00990-CCE-JEP Document3 Filed 11/02/20 Page 2 of5
12. As part of Defendant’s ordinary business activities, it sets up trailers for its
customers, including TCG Legacy, to load recyclable products for Defendant to sell and process.

13. On the same date as part of Plaintiffs duties for TCG Legacy, Plaintiff was
operating a forklift to load bales of recycling into the trailer owned by Defendant.

14. On the same date while Plaintiff was loading the Defendant’s trailer, the trailer
suddenly collapsed.

15. The trailer suddenly collapsed because Defendant, through one of its agents acting
in the course and scope of their agency and employment, negligently failed to properly set up the
trailer and ensure that it was stable.

16. The sudden collapse of the trailer caused Plaintiff's forklift to be (thrown to the right
against the wall of the trailer, which caused Plaintiff to violently strike his right shoulder against
the side of the forklift.

17. At all times relevant to this incident, Defendant owned and maintained the recycling
truck including the trailer’s landing gear.

18. As a result of Defendant’s negligence, Plaintiff suffered permanent, severe and
painful injuries.

FIRST CAUSE OF ACTION
NEGLIGENCE

19. Plaintiff incorporates and restates all preceding paragraphs.

20. Defendant owed a duty of care to the community and its customers’ employees,
including the Plaintiff, to exercise reasonable care to prevent harm.

21. Defendant breached that duty of care, including bul nut limited to the following acts

or omissions which were negligent and grossly negligent:

a. Defendant failed to maintain its equipment in a reasonably safe condition;

Case 1:20-cv-00990-CCE-JEP Document3 Filed 11/02/20 Page 3of5
22.

g:

Defendant failed to develop, implement, and maintain proper safety
procedures and protocols concerning the safe installation and maintenance of
its equipment, including the equipment maintained at TCG Legacy located at
191 Technology Drive, Garner, North Carolina;

Defendant failed to properly set up the landing gear to hold the weight of the
machinery intended to be used in the trailer and loaded contents, including the

forklift Plaintiff operated and the bales of recycling being loaded;

Defendant failed to properly monitor and make reasonable inspections to
correct unsafe conditions, which such inspections would have revealed;

Defendant created a hazardous condition;
Defendant failed to take such other and reasonable actions as necessary to
protect the community and its customers’ employees, including the Plaintiff;

and

In other respects to be revealed in discovery.

The colJapse of the trailer and Plaintiff's injuries were a foreseeable consequence of

Defendant’s negligence.

23,

As a direct and proximate result of the incident described above, Plaintiff was

severely and permanently injured, causing Plaintiff tremendous pain and suffering, debility, and

other damages.

24.

PRAYER FOR RELIEF -

As a proximate result of the aforesaid negligence of Defendant, Plaintiff has

sustained damages and wili continue to sustain damages in the future, including but not limited to

the following:

Physical injuries;
Pain and suffering;
Medical expenses;

Lost wages;

Case 1:20-cv-00990-CCE-JEP Document3 Filed 11/02/20 Page 4 of5
25.

e. Impairment; and
f. Such other damages as may be shown at trial.

As a direct and proximate result of these personal injuries, Plaintiff is entitled to

recover damages from Defendant, in excess of Twenty-Five Thousand Dollars ($25,000.00).

WHEREFORE, Plaintiff prays the Court that he has and recovers:

1.

Judgment'against Defendant for compensatory damages, in an amount in excess of

Twenty-Five Thousand Dollars ($25,000.00).

2.

3.

Trial by jury of all issues of fact so triable herein;
Pre-judgment and post-judgment interest as provided by law;
The costs of this action;

Plaintiff's attorneys’ fees; and

Such other and further relief as the Court may deem just and proper.

This the 22nd day of July, 2020.

LAW OFFICES OF JAMES SCOTT FARRIN
Attorneys for Plaintiff

LVL LL Oo

Walter McBrayer Wood (State Bar No-33537)
280 S. Mangum Street, Suite 400

Durham, North Carolina 27701

Telephone: (919) 688-4991

Facsimile: (919) 246-0432

Case 1:20-cv-00990-CCE-JEP Document3 Filed 11/02/20 Page5of5
